Citation Nr: 0009535	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD.  

This claim was previously remanded by the Board in March 
1999, for the purpose of obtaining additional VA treatment 
records.  The Board is satisfied that the specified 
development has been completed to the extent possible, and 
that the instant claim is ready for appellate adjudication.  


FINDING OF FACT

A diagnosis of PTSD is not shown by the evidence of record.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during his basic training, he was 
treated abusively by drill sergeants who cussed at him, 
forced him to do push-ups and all types of exercise, and made 
him remain in the field, where he was cold, hungry, and 
unable to take baths.  He asserts that the length of time he 
served on a hardship duty with bad living conditions has 
caused him to have health and nerve problems. According to 
the veteran, he has been treated for nerves since being out 
of the service, and he can only work part-time due to nerves 
and his stomach.  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no duty to assist in developing facts pertinent 
to the claim since such development would be futile. 38 
U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

According to 38 U.S.C.A. § 1110, 1131 (West 1991), service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the DSM IV (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor. 38 C.F.R. §§  3.304(f), 4.125 
(1999); see also Cohen v. Brown, 10 Vet. App. 128, 136-7 
(1997). 

The only issue adjudicated by the RO was entitlement to 
service-connection for PTSD.  However, multiple diagnoses 
have been entered.  Therefore, the Board addresses the 
identified diagnoses for the purpose of providing adequate 
reasons and bases.  The veteran is not prejudiced by this 
determination since he has argued his points.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a psychiatric disorder, to 
include PTSD.  The veteran did not serve in combat and all of 
the claimed stressors are related to non-combat situations 
during his basic training.  Service medical records are 
negative for treatment, complaints, or diagnoses relative to 
the manifestation of a psychiatric disorder during the period 
of active service, and the veteran was psychiatrically 
evaluated as normal at the time of the April 1974 separation 
examination.  In February 1977, he was treated for a 
diagnosis of extreme psychoneurosis.  On VA examination in 
April 1997, there was no gross evidence of psychosis and a 
diagnosis of dysthymia with somatization disorder was 
provided.  Recent VA outpatient records, dated from 1996 to 
1999, show that the veteran has been followed for 
symptomatology associated with various diagnoses, including 
anxiety disorder, panic disorder, adjustment reaction with 
anxious mood, obsessive compulsive disorder (OCD), 
agoraphobia, and body dysmorphic disorder.  

Thus, the record does not include competent evidence of a 
current medical diagnosis of PTSD, which is required for a 
successful service connection claim under 38 C.F.R. 
§ 3.304(f).  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").  As the record does not include evidence 
of PTSD, service connection may not be granted therefor.  

In addition, the Board notes that the veteran has failed to 
present evidence which indicates a link, or nexus, between 
the period of active service and the disorders for which he 
is currently undergoing treatment.  There is no record of a 
medical opinion or other objective evidence suggesting that 
the current psychiatric diagnoses are related to the 
veteran's period of active military service or claimed 
abusive treatment received therein.  Thus, service connection 
is not warranted for these current diagnoses, to include 
anxiety disorder, panic disorder, dysthymic disorder, OCD, 
and body dysmorphic disorder.  

The veteran claims to have PTSD which is related to his 
period of military service and he has also claimed that his 
current "nerve" problems are related to the abusive 
treatment and hardship conditions to which he was exposed 
during basic training.  However, as a layman the appellant is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The appellant's representative has requested that if the 
Board concludes that the appellant's claim is not well 
grounded, it should be ensured that the RO comply with the 
provisions of M21-1 which require full development of all 
claims prior to the well grounded determination.  However, in 
Morton v. West, 12 Vet. App. 477, 485 (1999), the Court of 
Appeals for Veterans Claims held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. 5107 and thus void.

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application. Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
RO successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Furthermore, the March 1999 remand specifically informed the 
veteran and his representative that there was a duty to 
submit evidence of PTSD and evidence that linked PTSD to 
service.  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a psychiatric disorder, to 
include PTSD.  Accordingly, the claim must be denied.  There 
is no doubt to be applied.




ORDER

Service connection is denied for a psychiatric disorder, to 
include PTSD.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

